Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 17/045,310 filed on 10/05/2020. 
Claims 1 – 23 are pending and ready for examination.


Priority
This application is a National stage of International Application No. PCT/CN2018/082071, filed 04/05/2018. 


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/05/2020, 11/24/2021 and 01/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 12 recite the limitation “the built packet data unit” in last paragraph.  “packet data unit” has not been recited in previous statements. There is insufficient antecedent basis for this limitation in the claims.  The claims recite building of protocol data unit. Therefore, claims can be corrected by reciting “the built protocol data unit”.

Claims 5 and 16 recite the limitation “the stored initial protocol data unit” in last paragraph.  Storing of initial protocol data unit or even initial protocol data unit has not been recited in previous statements of the claims or in the linking claims. There is insufficient antecedent basis for this limitation in the claims.

Claims 7 – 9 and 18 – 21 recite the limitation “the maximum transport block size”.  “maximum transport block size” has not been recited in previous statements of the claims or in the linking claims. There is insufficient antecedent basis for this limitation in the claims. The claims can be corrected by reciting “
Claims 2 – 10 depend on claim 1 and claims 13 – 23 depend on claim 12. Therefore, same rational apply to them. Accordingly, claims 1 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 6, 10 – 17 and 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over FUJISHIRO et al. (FUJISHIRO hereinafter referred to FUJISHIRO) (US 2020/0187245 A1) (relied on filing date of US provisional application no. 62/543,469 that properly supports citation) in view of Lee et al. (Lee hereinafter referred to Lee) (US 2018/0097599 A1). 

Regarding claim 1, FUJISHIRO teaches a method (Title, COMMUNICATION CONTROL METHOD) comprising: 
determining whether early data transmission is initiated (Fig.11, S402. [0138], UE 100 determines whether to perform early data transmission (EDT)) in the changed coverage enhancement level ([0006], PRACH resource is used for the early data transmission for each extended coverage level; [0173], The UE 100 selects resources from the PRACH resource pool #1; The PRACH resource pool #1 is divided into three resource groups, and the three resource groups correspond to CE levels #1 to #3. [0177], The eNB 200 notifies the UE 100 an individual information element for each PRACH resource pool. Each information element includes type of corresponding information (CE level or the amount of uplink data). Here, the EDT is based on resource group which corresponds to CE level. Therefore, the early data transmission is initiated based on coverage enhancement level); 
building at a user equipment a protocol data unit (Fig.16 and [0226], a MAC protocol data unit (MAC PDU) is generated by a MAC layer) when the early data transmission is initiated ([0226], the MAC PDU includes a MAC service data unit (MAC SDU); Uplink data transmitted by the early data transmission are provided to the MAC layer as the MAC SDU through the PDCP layer and the RLC layer. Therefore, a protocol data unit is built at a user equipment when the early data transmission is initiated) in the changed coverage enhancement level (as mentioned above, regarding [0173] and [0177]); and
transmitting the early data from the user equipment to a network entity in the built packet data unit (Fig.10 and [0207], Msg3 is a message transmitted from a UE 100 to an eNB 200; In the early data transmission, data (packet) transmitted by the Msg3 is included in the Msg3; UE 100 transmits one MAC PDU that includes a message including the data (packet) and the Msg3. [0228], UE 100 continuously transmit, by a separate MAC PDU, to the eNB 200. Therefore, the early data is transmitted from the user equipment to a network entity in the built packet data unit).
FUJISHIRO does not specifically teach
changing a coverage enhancement level in response to a failure of a random access procedure; 
a protocol data unit corresponding to the changed coverage enhancement level; and 
packet data unit on the changed coverage enhancement level.
However, Lee teaches a method (Title, METHOD FOR CHANGING COVERAGE ENHANCED MODE IN WIRELESS COMMUNICATION SYSTEM AND AN APPARATUS THEREFOR) comprising:
changing a coverage enhancement level in response to a failure of a random access procedure ([0092], If UE fails random access procedure using resources/repetitions associated with changed coverage enhancement level, the UE changes the CE level to the level which requires more repetition (resources). Therefore, a coverage enhancement level is changed in response to a failure of a random access procedure); 
transmitting from the user equipment to a network entity packet data unit on the changed coverage enhancement level ([0100], The UE triggers random access procedure or reestablishment procedure in order to notify the coverage enhancement level change. [0101], timer in PDCP/RLC/MAC/PHY starts at the initiation of transmission of a PDU at PDCP/RLC/MAC/PHY layer; If the UE determines that the PDU is successfully transmitted to the network, the UE resets the timer. Therefore, UE transmits PDU on the changed coverage enhancement level).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified FUJISHIRO as mentioned above and further incorporate the teaching of Lee. The motivation for doing so would have been to provide a method for changing a coverage enhancement (CE) mode at a user equipment (UE) in a wireless communication system, in which CE mode can be applied to the wireless communication system efficiently (Lee, Abstract and [0015]).

Regarding claim 12, FUJISHIRO teaches (Title, COMMUNICATION CONTROL METHOD) an apparatus (Fig.2 and [0054], UE 100 (radio terminal)) comprising: 
at least one memory comprising computer program code (Fig.2 and [0057], controller 130 includes at least one processor and memory; The memory stores a program executed by the processor); 
at least one processor (Fig.2 and [0054], controller 130; [0057], controller 130 includes at least one processor and memory), wherein the at least one memory and the computer program code are configured, with the at least one processor ([0057], The memory stores a program executed by the processor and information used for processing by the processor; The processor executes processing to be described..), to cause the apparatus at least to:
determine whether early data transmission is initiated (Fig.11, S402. [0138], UE 100 determines whether to perform early data transmission (EDT)) in the changed coverage enhancement level ([0006], PRACH resource is used for the early data transmission for each extended coverage level; [0173], The UE 100 selects resources from the PRACH resource pool #1; The PRACH resource pool #1 is divided into three resource groups, and the three resource groups correspond to CE levels #1 to #3. [0177], The eNB 200 notifies the UE 100 an individual information element for each PRACH resource pool. Each information element includes type of corresponding information (CE level or the amount of uplink data). Here, the EDT is based on resource group which corresponds to CE level. Therefore, the early data transmission is initiated based on coverage enhancement level); 
build a protocol data unit (Fig.16 and [0226], a MAC protocol data unit (MAC PDU) is generated by a MAC layer) when the early data transmission is initiated ([0226], the MAC PDU includes a MAC service data unit (MAC SDU); Uplink data transmitted by the early data transmission are provided to the MAC layer as the MAC SDU through the PDCP layer and the RLC layer. Therefore, a protocol data unit is built when the early data transmission is initiated) in the changed coverage enhancement level (as mentioned above, regarding [0173] and [0177]); and
transmit the early data from the user equipment to a network entity in the built packet data unit (Fig.10 and [0207], Msg3 is a message transmitted from a UE 100 to an eNB 200; In the early data transmission, data (packet) transmitted by the Msg3 is included in the Msg3; UE 100 transmits one MAC PDU that includes a message including the data (packet) and the Msg3. [0228], UE 100 continuously transmit, by a separate MAC PDU, to the eNB 200. Therefore, the early data is transmitted from the user equipment to a network entity in the built packet data unit).
FUJISHIRO does not specifically teach
change a coverage enhancement level in response to a failure of a random access procedure; 
a protocol data unit corresponding to the changed coverage enhancement level; and 
packet data unit on the changed coverage enhancement level.
However, Lee teaches a method (Title, METHOD FOR CHANGING COVERAGE ENHANCED MODE IN WIRELESS COMMUNICATION SYSTEM AND AN APPARATUS THEREFOR) comprising:
change a coverage enhancement level in response to a failure of a random access procedure ([0092], If UE fails random access procedure using resources/repetitions associated with changed coverage enhancement level, the UE changes the CE level to the level which requires more repetition (resources). Therefore, a coverage enhancement level is changed in response to a failure of a random access procedure); 
transmit from the user equipment to a network entity packet data unit on the changed coverage enhancement level ([0100], The UE triggers random access procedure or reestablishment procedure in order to notify the coverage enhancement level change. [0101], timer in PDCP/RLC/MAC/PHY starts at the initiation of transmission of a PDU at PDCP/RLC/MAC/PHY layer; If the UE determines that the PDU is successfully transmitted to the network, the UE resets the timer. Therefore, UE transmits PDU on the changed coverage enhancement level).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified FUJISHIRO as mentioned above and further incorporate the teaching of Lee. The motivation for doing so would have been to provide a method for changing a coverage enhancement (CE) mode at a user equipment (UE) in a wireless communication system, in which CE mode can be applied to the wireless communication system efficiently (Lee, Abstract and [0015]).

Regarding claims 2 and 13, combination of FUJISHIRO and Lee teaches all the features with respect to claims 1 and 12, respectively as outlined above.
FUJISHIRO further teaches 
wherein the transmitting of the early data is a retransmission ([0479], The UE  retransmits Msg3 with the failed data, i.e., “early UL data retransmission in Msg3”. Therefore, the early data is a retransmission).

Regarding claims 3 and 14, combination of FUJISHIRO and Lee teaches all the features with respect to claims 1 and 12, respectively as outlined above.
FUJISHIRO further teaches 
receiving at the user equipment/ receive a maximum transport block size (Fig.11 and [0330], eNB 200 transmits information indicating a maximum value (maximum transport block size); [0690], The EDT UL grant shall always allow the max TB size broadcasted in system information) associated with the changed coverage enhancement level ([0590], maximum TBS broadcast per CE. Therefore, maximum transport block size is associated with the coverage enhancement level).

Regarding claims 4 and 15, combination of FUJISHIRO and Lee teaches all the features with respect to claims 1 and 12, respectively as outlined above.
FUJISHIRO further teaches 
Storing/ store at the user equipment an initial protocol data unit in a transmit buffer, wherein the initial protocol data unit is for transmission by the user equipment to the network entity (Fig.16 and [00226], MAC protocol data unit (MAC PDU) generated by a MAC layer. Here, MAC PDU is an initial protocol data unit. [0227], The MAC CE constituting the BSR includes a buffer size field for storing a value (index) indicating the amount of data available for the uplink transmission. [0609], UE generates the bit string from MAC PDU, stores in the circular buffer and transmits the bits according to the UL grant size)

Regarding claims 5 and 16, combination of FUJISHIRO and Lee teaches all the features with respect to claims 1 and 12, respectively as outlined above.
FUJISHIRO further teaches 
removing/ remove at least one of a padding ([0403], UE 100 intends to transmit, the padding data to be transmitted can be removed or reduced) or a padding sub-header (Due to alternative language “at least one of” in the claim, examiner addresses one limitation only) from the stored initial protocol data unit to obtain a clean protocol data unit ([0617], The UE transmits the data without padding. Here, data without padding is a clean protocol data unit).

Regarding claims 6 and 17, combination of FUJISHIRO and Lee teaches all the features with respect to claims 1 and 12, respectively as outlined above.
FUJISHIRO further teaches 
storing at the user equipment an initial service data unit and corresponding control elements ([0227], The MAC PDU includes a MAC header and a MAC control element (MAC CE) generated by the MAC layer in addition to the MAC SDU. Here, MAC SDU is an initial service data unit and MAC CE is corresponding control elements) in a transmit buffer, wherein the initial service data unit and the corresponding control elements are for transmission by the user equipment to the network entity (Fig.16 and [0227], The MAC CE constituting the BSR includes a buffer size field for storing a value (index) indicating the amount of data available for the uplink transmission. [0609], UE generates the bit string from MAC PDU, stores in the circular buffer and transmits the bits according to the UL grant size), and wherein the building of the protocol data unit comprises adding one or more bytes to the initial service data unit and the corresponding control elements for padding (Fig.16 and [0227], The MAC PDU includes padding for filling a free area of the MAC PDU. Regarding Fig.16, MAC PDU includes MAC SDU and MAC CE; therefore, one or more bytes are added to the initial service data unit and the corresponding control elements for padding to build the protocol data unit)  or padding subheader (Due to alternative language “or” in the claim, examiner addresses one limitation only).

Regarding claims 10 and 22, combination of FUJISHIRO and Lee teaches all the features with respect to claims 1 and 12, respectively as outlined above.
FUJISHIRO further teaches 
wherein the transmitted early data is comprised in a message 3 transmission of the random access procedure ([0207], early data transmission is Msg3).

Regarding claims 11 and 23, combination of FUJISHIRO and Lee teaches all the features with respect to claims 5 and 16, respectively as outlined above.
FUJISHIRO further teaches 
wherein the building of the protocol data unit comprises adding one or more bytes to the clean protocol data unit for padding (Fig.16 and [0227], The MAC PDU includes padding for filling a free area of the MAC PDU. Here, MAC PDU is the built protocol data unit and MAC PDU without padding is the clean protocol data unit) or padding subheader (Due to alternative language “or” in the claim, examiner addresses one limitation only).

Claims 7, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over FUJISHIRO in view of Lee and further in view of MediaTek Inc. (MediaTek Inc., "Early Data Transmission TBS Determination," 3GPP Daft, R2-1802603, 3GPP TSG RAN WG2 Meeting #101, Athens, Greece, February 15, 2018, XP051399872) (cited in IDS).

Regarding claims 7 and 18, combination of FUJISHIRO and Lee teaches all the features with respect to claims 5 and 16, respectively as outlined above.
FUJISHIRO further teaches 
comparing a length of the clean protocol data unit (as mentioned above, the padding data is removed to get clean protocol data unit) and transport block size ([0405], UE 100 compares the amount (data size) of user data to be transmitted to the eNB 200 with the transport block size corresponding to each resource pool. Here, user data is the clean protocol data unit) corresponding to the changed coverage enhancement level ([0173], The UE 100 selects resources from the PRACH resource pool #1; The PRACH resource pool #1 is divided into three resource groups, and the three resource groups correspond to CE levels #1 to #3).
FUJISHIRO does not specifically teach
comparing a length of the data unit and the maximum transport block size; and 
initiating the early data transmission when the data unit is smaller than or equal to the maximum transport block size corresponding to the changed coverage enhancement level.
However, MediaTek teaches (Title, Early Data Transmission TBS Determination)
comparing a length of the data unit and the maximum transport block size corresponding to the changed coverage enhancement level (Pg.1, Introduction, bullet 1, The UE initiates EDT in Msg1 when the size of Msg3 including the user data, which UE intends to transmit, is equal or smaller than the maximum possible TBS size for Msg3 broadcast per CE. Here, size of Msg3 is length of data unit; therefore, length of data unit is compared with maximum TBS size); and 
initiating the early data transmission when the clean protocol data unit is smaller than or equal to the maximum transport block size corresponding to the changed coverage enhancement level (Pg.1, Introduction, bullet 1, As mentioned above, the UE initiates EDT based on the comparison).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of FUJISHIRO and Lee as mentioned in claim 5 and 16 and further incorporate the teaching of MediaTek. The motivation for doing so would have been to provide solutions for avoiding padding in EDT, EDT TBS set(s) [TBSmsg3] per coverage class and other resource allocation information need to be broadcasted or configured, such that the UE can correctly interpret the EDT UL grant in RAR (MediaTek, Pg.3, Solutions for avoiding padding in EDT, paragraph 3).

Regarding claim 20, combination of FUJISHIRO and Lee teaches all the features with respect to claim 16 as outlined above.
FUJISHIRO further teaches 
clean protocol data unit (as mentioned above, the padding data is removed to get clean protocol data unit)
FUJISHIRO does not specifically teach
wherein the data unit is smaller than or equal to the maximum transport block size of the changed coverage enhancement level.
However, MediaTek teaches (Title, Early Data Transmission TBS Determination)
wherein the data unit is smaller than or equal to the maximum transport block size of the changed coverage enhancement level (Pg.1, Introduction, bullet 1, The UE initiates EDT in Msg1 when the size of Msg3 including the user data, which UE intends to transmit, is equal or smaller than the maximum possible TBS size for Msg3 broadcast per CE. Here, size of Msg3 is length of data unit; therefore, data unit is smaller than or equal to maximum TBS size of the changed coverage enhancement level).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of FUJISHIRO and Lee as mentioned in claim 16 and further incorporate the teaching of MediaTek. The motivation for doing so would have been to provide solutions for avoiding padding in EDT, EDT TBS set(s) [TBSmsg3] per coverage class and other resource allocation information need to be broadcasted or configured, such that the UE can correctly interpret the EDT UL grant in RAR (MediaTek, Pg.3, Solutions for avoiding padding in EDT, paragraph 3).




Allowable Subject Matter
Claims 8 – 9, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claims should overcome all rejections regarding 112(b) indefiniteness.


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
PHUYAL et al. (Pub. No. US 2018/0359786 A1) – “UPLINK EARLY DATA TRANSMISSION” discloses a method of wireless communication by a user equipment (UE) without a radio resource control (RRC) connection to a base station includes receiving system information from the base station and transmitting a data communication to the base station over a control plane without establishing an RRC connection with the base station. The disclosure relates generally to communication systems, and more particularly, to early uplink data transmission for enhanced machine-type-communication (eMTC) and Internet of Things (IoT) communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/Primary Examiner, Art Unit 2474